DISMISS; Opinion issued December 12, 2012.




                                                In The
                                  Quurt tif ApLIt
                          Fift1! tHtrjrt nf rxa at Thtt1a
                                        No. 05-1 1-00470-CV


                                 IN RE B.LP., A.L.P., and HLP.


                        On Appeal from the 304th Judicial District       Court
                                     I)allas County, Texas
                              Trial Court Cause No. 90-1214-W


                               MEMORANDUM OPINION
                        Before Justices O’Neill. FitzGerald and Lang-Miers
                                    Opinion By Justice O’Neill

        Appellant Lonnie Ray Fagan appeals an order denying a “Motion to Modify for Bill of

Review.” In 1990, the trial court entered an order of paternity and order to withhold appellant’s

earnings for child support regarding appellant’s three children. Ten years later, after all three of his

children turned eighteen years old, and well after the withholding order had expired. appellant filed

a “Motion for Modification of Judgment.’

       The motion was set for a hearing on January 11, 2011 after which the trial court orally denied

the motion as untimely.    Appellant requested Hndings of fact and conclusions of law and later a

notice of past due findings. Appellant also filed a notice of appeal complaining of the trial court’s

January 11, 2011 ruling. On January 24, 2012, we requested the district clerk to supplement the

record with the trial court’s January 11, 2011 order. The district clerk supplemented the record with
 the trial court’s order on the “Motion to Modily for Bill of Review” that was not signed until July

 12, 2011.

         We have carefully reviewed appellant’s “Motion for Modification of         Judgment.”    In his

 motion, appellant attempts to invoke the trial court’s continuing jurisdiction under section 156.401

 of the family code. TEx. FAM. CODE ANN. § 156.401 (West 2008). However, even construing

 appellant’s motion liberally, who was pro se below and on appeal, it is apparent that his complaints

 are directed to the original 1990 withholding order, All of appellant’s complaints could have been

 raised in a direct appeal from that order.

        A trial court has plenary power to grant a new trial or to vacate, modify, correct, or reform a

judgment within thirty days after the day a judgment is signed. TEX. R. CIV. P. 329h(d). On

expiration of the trial court’s plenary power, a judgment cannot be set aside by the trial court except

by bill of review for sufficient cause. TEX. R. Civ. P. 329b(f). Here, appellant should have raised his

complaints in a timely appeal from the 1990 order. Instead, he filed a “motion for modification” long

after the trial court’s plenary power expired. See TEx. R. Civ. P. 329h. Consequently, the trial court

had no jurisdiction to consider the motion. See In re C.N., 313 S.W.3d 490, 492 (Tex. App.—Dallas

2010, no writ).

        We note the trial court’s order is entitled “Motion to Modify on Bill of Review” and the

attorney general responds to this appeal as an appeal from denial of a bill of review, However,

despite the ambiguous title of the trial court’s order, a review of the proceedings below do not support

treating the motion to modify as a bill of review. Rather, the motion to modify was not filed as an

independent proceeding, did not purport to set out the prima facie requirements of a bill of review,

and was summarily dismissed by the trial court. Furthermore, appellant does not contend on appeal

that he met the requirements of a bill of review. Consequently, we conclude appellant’s motion was
an   UIIL liflely Eliot 1011 to   niodi ly the original j udginent. As such, the trial court had   no jurisdiction to


consider that motion. Consequently. we dismiss this appeal.




                                                                  ,I AELJO’NFIrL
                                                                   JUSTICE /7/




I 10470F.P.05




                                                            —3—
                                  (Ctutrt   tif    i.ii:&ihi
                       2FiftI! Jiatnrt uf           xas at Oa1tw

                                       JUDGMENT
LONNIE RAY FAGAN, Appellant                        Appeal from the 304th Judicial i)istrict
                                                   Court of Dallas County, Texas. (Tr.Ct.No,
No. 05 11 ()0470CV                                 )0 12 14-W).
                                                   Opinion delivered by Justice O’Neill,
THE OFFICE OF THE ATTORNEY                         Justices FitzGerald and LangM iers
GENERAL OF TEXAS, Appellee                         participating.


       Based on the Court’s opinion of this date, we DISMISS this appeal.




Judgment entered December 12. 201 2.                                        7,’




                                                    MtCHMi J 0 NE1LL
                                                  ‘JUSTICE    /